UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6140


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RASHFORD EMANUEL GALLOWAY,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00150-FDW-1)


Submitted:   June 1, 2010                  Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashford Emanuel Galloway, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashford Emanuel Galloway seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)   motion.       The   order     is    not    appealable    unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El   v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Galloway has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3